SIERRA LEONE GOVERNMENT

REF: CONF/JA.160/271/01

FROM: Thé Permanent Secretary, Ministry of Agriculture, ‘Forestry &
Food Security ?

TO: ( See Below ).

DATE: 26! August, 2010

Copy: Hon. Minister, MAFFS
Adviser, Private Sector, State House
Representative Gold Tree (SL) Ltd, Musterohar Turay

DRAFT MEMORANDUM OF UNDERSTANDING BETWEEN THE GOVERNMENT
OF THE REPUBLIC OF SIERRA LEONE AND GOLD TREE (SL) LTD

1
am directed by the Hon. Minister of Agriculture, Forestry and Food Security on
the above subject and to re-submit to’ you the Final Draft Copies of the above
Memorandum of Understanding (MOU) and the Sub-Lease for your approval of
he issues relating to your Ministry.

These Drafts have incorporated your earlier comments that were made upon
submission t6 you last months.

hese final Agreements are expected to be signed on Friday the 34 September,
2010 and expect that if no comments or reaction is received by Thursday the 2r¢
September, 2010, your approval will be deemed to have been given and
herefore we will proceed to sign.

| count on your usual co-operation. %

Edward M. Kargbo,
PERMANENT SECRETARY

The Minister of Finance & Economic Development
The Minister of Trade and Industry

AD

Memorandum of Understanding and Agreement
between

The Government of the Republic of Sierra Leone
and
Goldtree (S.L.) Limited
and

Goldtree Holdings

2010

yee ey
Memorandum of Understanding and Agreement
Dated xxxx 2010

Between +

(G3) The Government of the Republic of Sierra Leone (GOSL) acting b
Agriculture, Forestry and Food Security, Finance and Economic Devi

Industry;

(2) Goldtree (S.L.) Limited, a limited liability company established and registered under the laws of
Sierra Leone with company Certificate of Incorporation number C//373/2!

office at 164 Circular Road, Freetown, Sierra Leone; and

(3) Goldtree Holdings a limited liability company established and registered under the laws of
Mauritius with a Category 1 Global Business Licence of number ©1070047
office at 5th Floor, Barkly Wharf, Le Caudan Waterfront, Port Louis, Mauritius (Goldtree

Recitals

A Goldtree, which is a subsidiary of Goldtree Holdings, proposes
plantation, oi! extraction mill, refinery and packing plant in and arot

y each of the Ministries of
elopment and Trade and

Holdings).

to set up a large scale paim oil
und Daru in Kailahun district (the

Project); ;

B Goldtree intends. to distribute the bulk of its future palm oil production to the local Sierra Leone
market with a minor proportion for the export market;

Cc It is intended by Goldtree that the Project is implemented over ten years period 2010 to 2020 and in

two phases, as follows:

Phase 1:2010 to 2015

Phase 1:2U1V fo a

Smaitnoider piantings supported 70.000 acres

Cultivated plantation size: 5,000 acres
Oil mill capacity: 21 tonnes fruit per hour
Packaging plant capacity: 2,000 litres oil per hour
Oil refinery capacity

Estimated new investment: 25 million US Dollars

Estimated labour and contractors: 2,000
Estimated contract smallholders 8,000
D Goldtree will seek to improve the livelinoods of the local populatior

and outgrower support scheme for the existing 8,000 oil palm farm:
providing transport for the movement of fruit, building and improving

and/or contracting staff and training its workforce;

E Goidtree has elected to set up its Project in Sierra Leone because
conditions, the opportunity to improve the efficiency of production,
demand, and GOSL's commitment to improve the investment climal
Goldtree Hoidings' shareholders and directors and their experien:

Leone and in the paim oil sector worldwide;

ce of doi

Phase 2:2016 to 2020
70,000 acres

42,500 acres

214 tonnes fruit per hour
2,000 litres oil per hour
400 tonnes cil per day
40 million US. Dollars
3,000

8,000

n by establisHing a smallholder
ers and additional new farmers,
social infrastructure, employing

of its favourable climatic
local and regional market
te, the track record of the
ing business in Sierra

007 and with its registered

91 and with Its registered
Goldtree has finalised the technical and environmental studies which confirmed the feasibitity of the
Project from the perspective of soil quality, climate and environmental conditions, and transport
logistics; as

G Goldtree has negotiated land lease agreements covering the project area with GOSL, Chiefdom
Councils and landowners of Jawie Chiefdom;

H The European Development Finance Institutions; the Finnish Fund for Industrial Cooperation
(Finnfund, Finland) and the Emerging Africa Infrastructure Fund (EAIF), United Kingdom have
declared their support-for the Project and their intention to participate in its. financing; It is anticipated
that other European Development Finance Institutions will also provide finance for the Project.

and whereas,

i It is the policy objective of Goldtree to attract large-scale foreign investments to the agricultural
sector of Sierra Leone;

J GOSL seeks to promote the expansion of local agricultural production for local and export markets;

K GOSL supports the development of smail farmer production and nucleus/outgrower schemes;

L GOSL welcomes labour-intensive industries which provide stable income and taining to its
workforce;

M GOSL promotes the establishment of sustainable economic centres in rural areas;

Considering: ‘

N GOSL has agreed the Project meets the policy objectives of GOSL;

[e) GOSL recognizes the expected penefits of the Project in terms of job creation, education, stable
income, and infrastructure, as well as the positive indirect effects of a large economic centre in
Kailahun district;

P GOSL wants to improve the livelihood of an impoverished rural population which still suffers fromthe
consequences of the civil war and recognizes that the Project will contribute to this;

Q GOSL recognizes the Project will be based on
0) the provisional business plan attached to this Memorandum; and
(ii) the Environmental and Social Impact Assessment (ESIA) attached to this Memorandum;

R GOSL recognizes the benefits of additional agriculturai production and processing capacity;

Ss GOSL recognizes the contribution the Project is intended to make to the agricultural and other

economic sectors in Sierra Leone and that it will indirectly help attract other foreign investments into
the agricultural and other economic sectors;

T GOSL recognises a readiness to grant investment incentives in the form of tax holidays and
exemption of duties to Goldtree in connection with the Project.

U GOSL and Goldtree have agreed to enter into this Memorandum of Understanding and Agreement,
which is intended to have legal effect oe

it is agreed as follows:

Goldtree in regarding the Project as a pioneer and priority investment in the agricultural sector in
Sierra Leone and taking into account its investment promotion policy, GOSL supports Goldtree's
P development of the Project ‘by:

(i) Recognising the requirement of Goldtree to secure additional funding from investors and lenders;
and -

(ii) in view of that status, to support the Project by hereby agreeing to the main incentives,
exemptions and rights as set ‘out in the Appendix below.

2 Goldtree in consideration of the representations and agreements in this Memorandum agrees,
subject to achieving financial close and final investment approval by Goldtree Holdings, to
implement the Project according to its Business Plan and to meet all project-related infrastructure

capital costs anticipated in that Business Plan, including but not limited to land clearance, earth
moving, road construction and improvement, installation of processing plants and a nursery irrigation
network and systems, factory installation and fit-out and related civil works, residential and social
infrastructure.

3 Goldtree agrees to permit tendering by local suppliers of relevant ancillary services, such 28
transportation, input supplies, warehousing, engineering and shipping, from time to time on such
terms and conditions as Goldtree shall reasonably specify. .

4 GOSL agrees that Goldtree’s whole business is recognised as an agricultural enterprise and that
Goldtree will be granted benefits and incentives at least equivalent to those enjoyed by any other
business operating in the agriculture, forestry or bio-energy sectors.

5 Insofar as Goldtree considers it necessary, GOSL agrees this Memorandum will be given further
affect to or implemented in further detail by GOSL entering into such further agreements and taking
such further action as Goldtree may reasonably request.

6 Those shareholders, their affiliates and others referred to in the Appendix as having the benefit ofa
right. entitlement, discretion or the benefit of an obligation by GOSL shail have direct benefit of such
right, entitlement or, as the case may be, discretion and to enforce such obiigation under this

Memorandum. ,

7 This Memorandum is governed and shall be construed in accordance with the laws of the Republic
of Sierra Leone and is intended to be legally binding on the parties.

8 This Clause applies to any claim, dispute or difference of any kind between the parties arising out of
or in connection with this Memorandum (a Dispute). That includes, without limitation, any question
about the Memorandum's existence, validity or termination.

(i) All Disputes shall be referred to and finally resolved by arbitration in London before three
arbitrators under the Rules of Arbitration of the International Chamber of Commerce from
time to time in force. This Clause incorporates those Rules except where they conflict with

its express terms.

(i) Each party shall nominate an arbitrator in the Request for Arbitration or Answer as the case
may be not later than 14 days after service of a written request by either party to do so. The
parties must then seek to agree on and nominate a third arbitrator to act as Chairman within
14 days after confirmation of the second arbitrator's appointment Failing agreement
between the parties the two arbitrators already appointed must within 14 days nominate the

third arbitrator. If any of the parties fail to nominate an arbitrator or the two arbitrators
already appointed fail to nominate the Chairman, the appointments shall be made by the
ICC Court of Arbitration.

(iii) The proceedings shall be conducted in the English language. All documents submitted in
the arbitration shall be in the English language or, if in another language, be accompanied
by a certified English translation.

(iv) None of the parties may appeal to any court on a question of law arising out of an award
made in the-arbitration. The parties irrevocably waive any rights of appeal they might
otherwise have had.

(v) The award shall be final and binding on the parties or anyone claiming through or under
them and judgment rendered on the award may be entered in any court having jurisdiction
or application may be made to such’court for judicial acceptance of the award and an order
of enforcement as the case may be.

(vi) GOSL irrevocably and unconditionally:

(a) acknowledges that the execution, performance and delivery by each Party of this

Memorandum shall constitute a private commercial transaction entered into entirely in its
commercial capacity; e

j

(b) agrees that should any other party bring legal proceedings against it or its assets in
relation to this Memorandum, no immunity from such legal proceedings (which shall be
deemed to include without limitation, suit, attachment prior to judgement, other attachment,
the obtaining of judgment, execution or other enforcement) shall be claimed by or on behalf
of itself other than in respect of government buildings located in Sierra Leone or buildings
forming part of a diplomatic or consular mission (except to the extent necessary to effect
service of legal process); and

(c) consents generally in respect of any such proceedings to the giving of any relief or the
issue of any process in connection with such proceedings including the making,
enforcement or execution against any property whatsoever (irrespective of its use or
intended use) of any order or judgment which may be made or given in such proceedings,

and Goldtree irrevocably and unconditionally agrees it shall not be entitled to, and shall not, take
any action to enforce a judgement or arbitral award against any bank account held by GOSL
(including of any of its diplomatic or consular missions) within a period of 45 days from the date of
such judgment or award or such longer period granted to GOSL in the judgment or award to meet
the same. «

9. Goldtree sha!l establish a ‘Goldtree Foundation’ that would be capitalised at $50,000.00 (Fifty
Thousand United States dallars) of Private Donation.on the day Goldtree receives the firs'

disbursement also commit 5% of the after Tax profit of Goldtree (SL) Limited. s

The Trustees of the “Goldtree Foundation” shall constitute two. nominees from Goldtree (SL) Ltd and
3 (Three) by the Government of the Republic of Sierra Leone. The Trustees would have sole
responsibility for the grants of the foundation but would respond to proposals and requests from
individuals, communities, and companies within the area where Goldtree (SL) is operating. The
disbursement will be agreed with Local Committee Representing the area from which the application
comes from.

It is expected that the $50,000.00 plus 5% of after tax profits will be supplemented by third party
donations to increase the poo! of funds available.

sets tee
The funds will be applied to promote Corporate Social Responsibilities which would include but not

limited to:

(a) Out-grower Scheme: Support to farmers in the form of improved inputs, agric machinery,
irrigation and processing facilities, marketing opportunities;

(b) Social Infrastructure: Construction/rehabilitation of educational, health, water and
sanitation, recreational facilities, etc;

(c) Empioyment Opportunities: Management, middie cadre and junior staff levels.
Appendix .
4 Government GOSL supports the Project and agrees to provide such assistance and enter
support of the into such agreements to ensure the successful implementation of the Project
Project and its funding as Goldtree, its shareholders or the funders may reasonably

require from time to time.

2 Permits GOSL confirnis that Goldtree will be granted all the required permits and other
authorisations in connection with the Project and its funding provided that
Goldtree complies with all published requirements of the Laws of the Republic
of Sierra Leone in relation to such permits or authorisations, the details of
which are generally available to the pubiic in Sierra Leone.

3 Further Permits GOSL undertakes that should Goldtree (or any other person taking part or
participating in the Project or its funding), at any time, be required to obtain any
further permit or other authorisation in connection with itself, its activities or the
Project (or any part of the Project) or its funding, it shall take all necessary
steps to ensuré such permit or other authorisation is issued forthwith provided
that Goldtree or, as the case may be, such other person complies with all
published requirements of the laws of the Republic of Sierra Leone in relation
to such permits or authorisations, the details of which are generally available to
the public in Sierra Leone.

4 Revocation of GOSL agrees that any permit or other authorisation will only be cancelled,
Permits % — terminated or revoked, or amended or changed, in accordance with its terms
+ and conditions only (which include the laws and published regulations, the
details of which are generally available to the public in Sierra Leone, pursuant
to which it was issued).

5 Breach of Permits - If Goldtree or other person to whom it was issued fails to abide by any terms of
* any permit or authorisation, GOSL (or any relevant official or public authority)

may exercise any power pursuant to the laws of the Republic of Sierra Leone
in respect of such failure. However, GOSL agrees it will not (and will procure
that no official or public authority will) exercise any such power unless Goldtree
and such other person(s) it shall specify for this purpose have first béen given
ionger of two weeks' and any minimum statutory period of notice (the Notice)
of such failure and given the opportunity, and failed within a reasonable period
of time after receipt of such notice, to rectify, remedy or cure such failure
unless, in the opinion of GOSL acting reasonably, there is a significant risk to
life or the environment. If there is a significant risk to life or the environment,
GOSL shail be entitled to suspend the relevant permit or authorisation for the
minimum period of time which could be anticipated as being reasonably
necessary for an organisation which is competent, experienced and efficient to
prevent such risk occurring. -

Environmental
and Social
Assessment

Expatriates

import and export
of equipment and
materials

For the purposes of this paragraph, "reasonable period" means at a minimum
period of six weeks from date of delivery of the Notice.

The Environmental Licence for the Project will be granted to Goldtree, subject
to conilitions only which are typical for an Environmental Licence, no later than
6 weeks after the application is lodged unless (a) withheld for one or more
lawful reasons which are objectively reasonable for withholding such
Environmental Licence under the relevant laws of the Republic of Sierra
Leone or (b) Goldiree's environmental management plan (including the ESIA)
is not being implemented to a material extent.

GOSL agrees that the directors, consultants and employees (including their
immediate families) of Goldtree and its contractors and sub-contractors, shall
be entitled to:

(a) énter into, leave and réside in Sierra Leone for the purposes of the
Project;

(b) work in Sierra Leone (excluding immediate families who are only entitled to
apply to work in relation to the same conditions that apply to other expatriates);

(c) opt out of NASSIT pension contributions subject to proof of alternative
pension arrangements by the expatriates.

i
(d) be exempt from personal income tax, subject to the general rules on
expatriate taxation as defined in the general benefits laid down in National
Investment Incentive legislation for agricultural businesses.

(e) bring into or import, and to export following or in anticipation of the

ending of their period of residence or work, such personal and household
effects (including one vehicle pet family), free of all taxes and all customs
duties (other than any prevailing ECOWAS tax which is currently set at 0.5% of
the value of the ‘applicable goods) but otherwise subject to GOSL's usual
terms and conditions being applied and without any discrimination and for the
game to be processed through the port of entry or exit, including any customs
procedures, without delay, and

. (f) subject to the applicable sales duties/tax, sell within Sierra Leone any such

effects brought into or imported into Sierra Leone.

_GOSL agrees that it shall procure that all relevant officials or public
authorities shall deliver without delay all documents, permits and licences
required to give effect to the foregoing.

Goldtree agrees that it will comply with all labour laws in Sierra Leone including.
the General Law (Business Start-Up) (Amendment) Act 2007. Ss

GOSL agrees to procure that at all times Goldtree, its contractors, and sub-
contractors are entitled to import into and export from Sierra Leone without
restriction all seeds, plants, fertilizers, agricultural materials relevant to crop
cultivation, plant, equipment, machinery, vehicles, spare parts, materials and
supplies required for the construction, completion, operation and maintenance
of the Project (or any part thereof), and that each of the same will be
processed through the port of entry, including any customs procedures, without
delay, unless GOSL considers, acting reasonably, that there is material danger
to life, property or the environment arising there from and any restriction

et ie Dine ARNE RAEN nny ns OM

Tax

imposed applies equally to all persons in Sierra Leone. GOSL agrees that it
shall, and that it shall procure that all relevant Officials or public authorities
shall deliver without delay all documents, permits and licences required to
give effect to the foregoing.

GOSL agrees that the import of any agricultural inputs shal not be subject to
any tax or duty whatsoever.

GOSL agrees that all plant, machinery, vehicles and equipment which are not
agricultural inputs are eligible for duty free imports for 5 years of operations
4nd Goldtree is allowed to elect the applicable 5 years which must be
continuous.

GOSL agrees that all duty waivers to be granted at the time of import and not
as a duty claw-back

GOSL shall procure that the following tax treatment will apply to and in
respect of Goldtree and the other entities referred to below (but only in relation
to an activity connected with the Project):

(a) Goldtree shall be entitled to claim tax deductions.in respect of depreciation
of its capital assets of the Project from the date of commencement of
commercial operations of the Project.

(b) GOSL will exempt from withholding tax interest payments made by
Goldtree to other jenders, or indirectly by Goldtree to Goldtree Holdings which
is then paid to other lenders, which are at least 20 per.cent directly or indirectly
owned by a foreign government and which has as one of its primary objectives
the provision of development finance in emerging markets (Qualifying
Lender).

Subject to paragraph 9(d), Goldtree shall otherwise deduct withholding tax at a
reduced rate of 5% from interest payments.

(c) Goldtree shall be entitled to an exemption from deduction of withholding tax
on 50% of any dividend paid until 2020 provided that Goldtree maintains
records of its financial transactions and records relevant to the sale during this
period of palm oil and other agricultural products (such records to be retained
by Goldtree for 6 years). The remaining 50% of any dividend shall be subject to
the withholding tax deduction of 10%. From ist January 2021 all dividends
shall be subject to a withholding tax of 10%.

(d) Payments of rent by Goldtree in connection with any land lease or rights
shall be allowable deductions for corporate tax purposes and not subject to any
withholding tax. Other bona fide business payments and expenses of Goldtree
shall be allowable deductions for corporate tax purposes and not subject to any
withholding tax only as explicitly provided in this paragraph 9(d). .

GOSL and Goldtree agree that until 31st December 2015, direct head-office
costs and management fees, which for the avoidance of doubt excludes
payment for goods or services provided by a third party that is not an affiliate of
Goldtree or Goldtree Holdings (the "Overhead Allocation’) that can be
demonstrated to be properly incurred for the specific purpose cr benefit of
Goldtree’s business and reimbursed by Goldtree will be treated as a bona fide
business payment and expense representing an allowable deduction for
corporate tax purposes and not subject to any withholding tax, subject to (i) the

submission of invoices, and as laid out in a detailed schedule of expenses
verified by independent auditors, and (ii) the approval of the board of the
directors of Goldtree. After 1-January 2015 any Overhead Allocation over the
Overhead Cap will be subject to corporate tax and withholding tax at the
applicable rate. The Overhead Cap for each applicable fiscal period will be 6%
of Goldtree's revenues (as stated in the audited income statement) provided
that it can be demonstrated by Goldtree that each reimbursement up to the
Overhead Cap was properly incurred for the specific purpose or benefit of
Goldtree's business, and is subject to (i) the submission of invoices, and as laid
out in a detailed schedule of expenses verified by independent auditors, and
(fi) the approval of the board of the directors of Goldtree. .

(e) No company doing business'with Goldtree or Goldtree's funders or any
affiliate company of Goldtree will be, or be deemed to be, resident, domiciled,
carrying on business or otherwise subject to taxation in Sierra Leone solely
due to the entering into, delivery, performance or enforcement of any
document in connection with any part of the Project of its funding.

(f) Employees of Goldtree, employees of its contractors and employees of their
respective sub- contractors shall be subject to tax on their locally received
income only and shail be taxed on that income and at a rate no higher than the
same rate applied to employees with the same tax status in Sierra Leone of
other local companies.or, if lower, the rate applied to employees with the same
tax status in Sierra Leone of international companies, and for such purpose
only shail be treated as tax resident.

(g) Goldtree shall be entitled to an exemption from corporate tax on income
received or accrued prior to 31 December 2020. For the avoidance of doubt,
any losses accrued during this period will not be entitled to be carried forward
beyond 2020.

(h) No amount payable or receivable by Goldtree, its shareholders and their
affiliated companies and the funders shall be subject to a transfer pricing
adjustment or otherwise which.is not consistent with the principles set out in
Article 9 of the OECD Model Tax Convention and the OECD Transfer Pricing
Guidelines as amended from time to time.

(i) GOSL wil not withhold or reject any clearances or consents applied for by
Goldtree in respect of tax or duties so long as such clearances or consents are
consistent with what is agreed in this Memorandum.

* (j) Determination of the taxable basis of Goldtree, which is agreed to by
Goldtree and GOSL, will be issued by GOSL before 30 June 2010.

{k) Each of Goldtree's shareholders shail (subject to the provisions of any
double tax treaty to which that shareholder may benefit from) be subject to tax
in Sierra Leone on any capital gain realised by that shareholder in relation to
the Project, including the sale of all or part of the business or the shares of
Goldtree. For the avoidance of doubt, a transfer of shares by any person or
company (for these purposes, a Seller) of any of shares in any company which
owns any shares of Goldtree (for these purposes, an Intermediate Company)
will not be subject to capital gains tax in Sierra Leone on any capital gain
realised by that Seller by reason of such transfer, provided neither the Seller or
the Intermediaté Company is resident in Sierra Leone for tax purposes other
than solely by reason of the Seller or, as the case may be, the Intermediate
Company owning shares of Goldtree,

Sinton sein, shania ot saree

For the purpose of this Appendix references to "tax" includes all present and
future taxes, charges, imposis, duties, levies, customs duties, excise,
deductions or withholdings of any kind whatsoever, or any other tax or charge
having the effect of a tax, or any amount payable on account of or as
security for any of the foregoing, by whomsoever on whomsoever and
wherever imposed, levied, collected, withheld or assessed, together with any
penalties, additions, fines, surcharges or interest relating thereto.

10 Exchange control GOSL agrees to procure that the Central Bank shall agree at all times
(whether by reason of such actions being compliant with the Exchange
Control Regulations or otherwise) that Goldtree, its shareholders, the funders
to any documents relevant to. the development, operation and funding of the
Project shall be entitled to:

(a) receive and make payment in accordance with the relevant document,
including outside of Sierra Leone in foreign currency;

(b) convert Leones to foreign currency and remit foreign currency outside of
Sierra Leone as permitted under the Exchange Control Regulations in force
and in respect of the relevant regulations referred to in those Regulations at
the date of this Memorandum;

(c) maintain Leones and foreign currency bank accounts inside and outside of

Sierra Leone and deposit, retain and deat with Leones and foreign currency
utilising such accounts; and

(gd) comply with their respective obligations under the documents relevant to
the development, operation anQ funding of the Project, and GOSL agrees that
it shail, and that it shall procure that all relevant Officials or public authorities
shall deliver without delay all documents, permits and licences required to give
effect to the foregoing. GOSL shalt procure that the Central Bank shall make
available to Goldtree such amounts of foreign currency as are necessary for
Goldtree to comply with its obligations under the documents relevant to the
development, operation and funding of the Project at the official rate of
exchange_er, if no such rate exists, the rate at which transactions are legally

rs and customarily effected in accordance with any laws or regulations currently

> jn force in Sierra Leone.

11 Water and utilities GOSL agrees to enter into a water rights agreement with Goldtree and
Goldtree shall be charged at a fixed rate of 3 Leone per cubic metre of water
extracted from rivers and other watercourses. There will be no restriction on
the volume of water extracted by Goldtree from rivers, other watercourses,
wells and boreholes.

42 Change in law If any law applied in Sierra Leone comes into effect or is amended, modified,
repealed, withdrawn or replaced (a Change in Law) which has a material
adverse effect on the ability of Goldtree, its contractors, sub-contractors, any
shareholder or funder to perform their respective obligations under any
document relevant to the development, operation or funding of the Project or
the cost of or return from so doing, after taking into account the benefits
associated directly and expressly with any such Change in Law, then GOSL
undertakes to grant to the Project, Goldtree, its contractors, sub-contractors,
the shareholders and the funders any exemption or licence or other
authorisation necessary or desirable to ensure that such interests, rights,
obligations and economic return are not materially adversely affected.

Abana re . Ce eee ee

13 Nationalisation or
Expropriation

14 Compliance with
Laws

Signed OM i... cee

If there is a dispute between the Parties in relation to whether the Change in
Law has the effect described above, it shall be referred to the arbitration
procedure as agreed and set out in this Memorandum or PPA, once the PPA is
in full force and force and prior to the date as set out in this Agreement.

. a
GOSL agrees that it will not, nor attempt to, nationalise, expropriate or
confiscate all or any part of the assets or rights of Goldtree, its sub-contractors
or their respective contractors or any other party to the documents relevant to
the development, operation and funding of the Project or the share capital of
Goldtree other than on the basis of full compensation (including loss of profit)
do the affected parties, including an amount not less than that required to repay
‘all principal, interest, fees, costs and expenses amounts outstanding to the
funders under or pursuant to the funding documents.

Each Party confirms that it.does not intend and will not engage in any illegal
activity and Goldtree agrees to take reasonable steps that its shareholders,
affiliates and its expatriate employees also do not do so.

Being a pioneer project in Sierra Leone, Goldtree agrees that it will comply with
all national standards in relation to environmental protection and health and
safety as required for the type of activities carried out under the Project and/or
by Goldtree in general. Goldtree agrees that it will take reasonable steps to
ensure that none of its group companies will enter into without the prior written
consent of GOSL (which shall not be unreasonably withheld) the business
activity of the production in Sierra Leone of palm oil and other agricultural
products outside of that outlined in this Memorandum or the Business Plan in
force at ihe relevant time. {n the event that Goldtree or any of its shareholders,
contractors, sub-contractors or funders are in breach of this Memorandum
such breach shall not be grounds for suspending or terminating this
Memorandum, or any obligation or provision binding on GOSL under this
Memorandum. The penalty for any such breach shall be, insofar such breach is
a criminal or civil offence in Sierra Leone the penalty imposed following the
application of the applicable criminal or civil procedure, and applicable
damages for breach of contract.

in the event that GOSL is in breach of this Memorandum such breach shall not
be grounds for suspending or terminating this Memorandum, or any obligation
or provision binding on Goldtree under this Memorandum. The penalty for any
such breach shall be, insofar such breach is a criminal or civil offence in Sierra
Leone the penalty imposed following the application of the applicable criminal
or civil procedure, and applicable damages for breach of contract.

wsseesey 2010 at Freetown, Sierra Leone

For the Government of Sierra Leone For Goldtree (S.L.) Ltd

Minister of Agriculture, Forestry and Food Security

Minister of Finance and Economic Resources For Goldtree Holdings

Minister of Trade and Industry

chee ie antl mena erent le anti
